REASON FOR ALLOWANCE
Claim 1, 2, 8, 9, 11, 14, 15, 18, and 20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The Examiner, in general, finds the arguments submitted by applicant on 12/14/20, which also correspond to the claim amendments, persuasive.  Specifically, the Examiner recognizes criticality in the spec for the trough section being “rounded” (see applicant’s Remarks, received 12/14/20, page 12, applicant citing to par. [0047] of the original spec).  This added limitation to claim 1, in combination with the other claimed features, now make claim 1 non-obvious with regards to the prior art.
As independent claim 1 is allowed, so are dependent claims 2, 8, 9, 11, 14, 15, 18, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/17/21                                                                                                                                                                                                            /EUGENE L KIM/   Supervisory Patent Examiner, Art Unit 3711